        Case: 3:19-cv-00816-jdp Document #: 19 Filed: 05/21/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

LARRY LEE UNDERHILL,

                     Plaintiff,
       v.
                                                           Case No. 19-cv-816-jdp
ANDREW M. SAUL,
Commissioner of Social Security

                     Defendant.


                             JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul against plaintiff Larry Lee Underhill affirming the

Commissioner’s decision denying plaintiff’s application for disability insurance benefits

and dismissing this case.




           s/ V. Olmo, Deputy Clerk                                   5/21/2020
        Peter Oppeneer, Clerk of Court                                   Date
